department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date uil index legend b c d e f g h j m n p q r x date y dear ------------------ this responds to a letter from m’s authorized representative requesting rulings under sec_4941 sec_4942 sec_4943 and sec_4944 of the internal_revenue_code on m’s behalf facts m is recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 m is classified as a private_foundation within the meaning of sec_509 of the code m’s purpose is to accept contributions of money or property and in turn to use and apply those contributions exclusively for charitable purposes m was created by b and has three trustees which are b’s nephew and nieces c d and e in c e and n as trustee of p entered into a partnership_agreement establishing q a limited_liability limited_partnership under state law the purpose of q is to hold manage invest and reinvest the property contributed to it by the partners in order to maximize current income production and long term appreciation q’s primary assets are marketable_securities and unimproved_real_estate q compensates each of its individual general partners dollar_figurex for attendance at each of its quarterly meetings the managing general_partner c is compensated dollar_figurex for attendance at each of q’s quarterly meetings and for management services provided to q throughout the year q manages its real_property holdings through a real_estate management committee which consists of f g and h the children of c d and e respectively f g and h are responsible for the day to day management of q’s real_estate holdings and are compensated dollar_figurex per meeting attended the committee submits a written summary of all its activities as well as its recommendations for each of q’s properties to the general partners at the quarterly partnership meetings under the partnership_agreement limited partners of q may not participate in the management of q and have no right or authority to act for or bind the partnership or its partners limited partners may not sell transfer or otherwise dispose_of all or any part of their interests in q without first having obtained written consent of the general partners to any such proposed disposition in b established r as a charitable_remainder_unitrust within the meaning of sec_4 of revproc_90_31 and sec_664 and of the code b was the lifetime beneficiary of r at the same time the q partnership_agreement was amended to effect a transfer of a limited_partnership_interest from n trustee of p to n as trustee of r as directed by b subsequently the q partnership_agreement was again amended to reflect the admission of d and d’s additional capital_contribution to q for a general_partnership interest since then and up to the current time ownership of q is as follows general partners p c e d limited partners p r total b died in per the terms of r upon b’s death r is to distribute all of its assets including the limited_partnership_interest in q to its charitable_beneficiary m the primary beneficiary under b’s will is p of which c d e and j are the residuary beneficiaries the q partnership interests held by p will be distributed equally to c d e and j after distribution of the q partnership interests by r and p ownership of q will be as follows general partners c e d limited partners c e d j m total the vested interest of c d and e in p represent greater than percent of the total value of the assets held in p n is the executor under the will of b the estate and serves as trustee of p and r prior to b’s death b transferred a substantial portion of b’s assets to p with any remaining assets held in b’s name to be transferred to the p upon b’s death at date y p had approximately dollar_figurex in non-marketable assets and approximately dollar_figurex in marketable assets net of unpaid specific bequests and administration_expenses n estimates that the total federal and estate_tax liability will be approximately dollar_figurex producing a deficit in liquid_assets of approximately dollar_figurex consequently n as trustee of p and executor under will has borrowed dollar_figurex in order to satisfy the estate_tax liability and fund a reserve for purposes of administering the estate n solicited proposals from several commercial lending institutions including n for the dollar_figurex loan following several rounds of offers n was selected as the lender and a loan agreement was entered into to secure the dollar_figurex loan p entered into a put agreement with q whereby p could put so much of it sec_65 percent limited_partnership_interest in q back to q as necessary to liquidate the dollar_figurex loan should an event of default occur under the loan agreement p’s interest in the put agreement was assigned to n as the lender with the consent of the general partners of q as required by the partnership_agreement the put option_price is based on the appraised value of the limited_partnership_interest employing the same methodology for appraisal as will be used for estate_tax purposes which considers discounts for lack of marketability and control consistent with valuation principles contained in the regulations under sec_2031 of the code in no event however is the put option_price less than the current principal balance of the outstanding loan plus accrued interest rulings requested the following rulings have been requested r did not terminate upon the death of b the life_beneficiary but instead continues for a period reasonably necessary for the winding up of its affairs in accordance with sec_1_641_b_-3 of the regulations this period includes a reasonable amount of time necessary to obtain a ruling from the service providing guidance on whether or not m may hold the limited_partnership_interest in q without violating sec_4941 sec_4943 and sec_4944 of the code m should not recognize the percent limited_partnership_interest in q in calculating its minimum_investment_return until it has actually or constructively received the property in accordance with sec_53_4942_a_-2 of the regulations for purposes of calculating m’s minimum_investment_return pursuant to sec_4942 of the code m’s trustees may determine the value of m’s interest in q on an annual basis pursuant to sec_53_4942_a_-2 of the regulations by applying commonly accepted methods of valuation consistent with sec_53_4942_a_-2 for purposes of valuing m’s interest in q under sec_53_4942_a_-2 of the regulations sec_4942 of the code is inapplicable and thus discounts in excess of ten percent are appropriate where warranted by application of the valuation principles stated in the regulations under sec_2031 for purposes of valuing m’s interest in q m may determine the value of the real_estate held by q on a five-year basis in accordance with sec_53_4942_a_-2 of the regulations co-ownership of q by m and p before p distributes the partnership interests to its beneficiaries does not constitute a direct or indirect act of self-dealing under sec_4941 of the code neither m nor r has an expectancy interest in the assets of p specifically p’s partnership interests in q pursuant to sec_53_4941_d_-1 of the regulations therefore the act of n as trustee of p of entering into the put agreement and assigning its interest in the put agreement to n as lender to secure the loan to pay the estate’s estate_tax liability does not constitute a direct or indirect act of self-dealing under sec_4941 of the code with respect to m or r q is not controlled by m within the meaning of sec_53_4941_d_-1 of the regulations therefore pursuant to sec_53_4941_d_-1 transactions between q and its general partners c d and e will not be treated as indirect acts of self-dealing solely because of the ownership interests of those individuals in q co-ownership of q by m and its trustees c d and e will not constitute a direct or indirect act of self-dealing under sec_4941 of the code with respect to m q’s act of paying reasonable_compensation to its general partners and managing general_partner will not constitute a direct or indirect act of self-dealing with respect to m under sec_4941 of the code q’s act of paying reasonable_compensation to the members of its real_estate management committee will not constitute a direct or indirect act of self-dealing with respect to m under sec_4941 of the code when applying sec_4941 of the code to m its asset in the case of its interest in q is its capital or profits interests in the partnership not the underlying assets of the partnership m’ sec_33 percent limited_partnership_interest in q will not constitute an excess business holding under sec_4943 of the code provided q keeps its investment in any one business_enterprise within the twenty percent limitation provided for in sec_4943 of the code and sec_53_4943-3 of the regulations if the percent limited_partnership_interest in q constitutes an excess business holding within the meaning of sec_4943 m will have five years from the date of actual or constructive receipt of the property to dispose_of such interest in accordance with sec_4943 of the code the five-year period under sec_4943 will not begin to run until the partnership_interest is actually distributed by r or deemed distributed pursuant to sec_1_641_b_-3 of the regulations m’s limited_partnership_interest in q will not constitute a jeopardizing investment to m pursuant to sec_4944 of the code where such investment has been gratuitously transferred to m m’s limited_partnership_interest in q will not constitute a jeopardizing investment pursuant to sec_4944 of the code provided m does not change the form or terms of such investment pursuant to sec_53_4944-1 of the regulations for this purpose changes in the partnership’s investments by q in the ordinary course of managing its investments will not constitute a change in the form or terms of the investment by m law and analysis sec_4942 taxes on failure to distribute income a imposition of tax sec_4942 of the code imposes a tax equal to percent on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year for which the distributable_amount was determined sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines distributable_amount with respect to any private_foundation for any taxable_year as an amount equal to the sum of the minimum_investment_return plus the amounts described in sec_4942 reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines minimum_investment_return with respect to any private_foundation for any taxable_year as five percent of the excess of the aggregate fair_market_value of all assets of the foundation other than those used or held for use in carrying out the private foundation’s exempt_purpose over the acquisition_indebtedness with respect to such assets b assets excluded from calculation of minimum_investment_return sec_53_4942_a_-2 of the foundation and similar excise_taxes regulations excludes from the calculation of a private foundation’s minimum_investment_return any future_interest such as a vested or contingent_remainder whether legal or equitable of a foundation in the income or corpus of any real or personal_property until all intervening interests in and rights to the actual possession or enjoyment of such property have expired or although not actually reduced to the foundation’s possession until such future_interest has been constructively received by the foundation as where it has been credited to the foundation’s account set apart for the foundation or otherwise made available so that the foundation may acquire it at any time or could have acquired it if notice of intention to acquire had been given sec_53_4942_a_-2 of the regulations excludes from the calculation of a private foundation’s minimum_investment_return the assets of an estate until such time as such assets are distributed to the foundation or due to a prolonged period of administration such estate is considered terminated for federal_income_tax purposes by operation of sec_1_641_b_-3 of the income_tax regulations although sec_53_4942_a_-2 of the regulations is specifically directed toward the exclusion of assets to be distributed to a foundation by an estate the automatic termination provisions to which it directs the reader in sec_1_641_b_-3 are identical to the ones found in sec_1_641_b_-3 with respect to the termination of trusts both paragraphs provide automatic termination upon expiration of a reasonable period for the performance of the fiduciary’s administrative duties these termination provisions are also in harmony with sec_53_4942_a_-2 providing for the exclusion of future interests in property for purposes of calculating a foundation’s minimum_investment_return until the property is actually or constructively received by the foundation a deemed termination of an estate_or_trust pursuant to sec_1_641_b_-3 or b respectively would cause a foundation to recognize its interest in the property as though it had actually received it in accordance with a -2 c i the only difference is that in the case of an estate the provision for inclusion of assets in calculating a foundation’s minimum return upon the deemed termination of an estate is specifically incorporated in sec_53_4942_a_-2 to accord a different treatment for recognition of assets held in trust would frustrate the logical relationship between sec_1_641_b_-3 and sec_53_4942_a_-2 furthermore property held in trust is analogous to property held by an estate in that a foundation has no rights to the actual possession or enjoyment of such property until it is actually distributed therefore m should not recognize any interest in assets held by r until the earlier of actual distribution or termination under sec_1_641_b_-3 for purposes of calculating its minimum_investment_return under sec_4942 of the code c valuation of m’s interest in q sec_53_4942_a_-2 of the regulations provides generally that the fair_market_value of assets other than certain securities cash and common trust funds shall be determined annually if however a private_foundation owns voting_stock of an issuer of unlisted securities and has or together with disqualified persons or another private_foundation has effective_control of the issuer within the meaning of sec_53_4943-3 then to the extent that the issuer’s assets consist of shares of listed securities issues such assets shall be valued monthly on the basis of market quotations or in accordance with sec_4942 if applicable the purpose of this rule is to prevent a foundation from avoiding the ten percent discount limitation of sec_4942 by the simple device of incorporating its investment portfolio as a holding_company see t d fr thus for example if a private_foundation and a disqualified_person together own all of the unlisted voting_stock of a holding_company which in turn holds a portfolio of securities of issues which are listed on the new york stock exchange in determining the net_worth of the holding_company the underlying portfolio securities are to be valued monthly by reference to market quotations for their issues unless a decrease in such value is authorized in accordance with sec_4942 such determination may be made by employees of the private_foundation or by any other person without regard to whether such person is a disqualified_person with respect to the foundation a valuation made pursuant to the provisions of this subdivision if accepted by the commissioner shall be valid only for the taxable_year for which it is made a new valuation made according to these provisions is required for the succeeding taxable_year sec_53_4942_a_-2 of the regulations provides generally that the fair_market_value of any interest_in_real_property may be determined on a five-year basis such value must be determined by means of a certified independent appraisal made in writing by a qualified_person who is neither a disqualified_person with respect to nor an employee of the private_foundation the appraisal is certified only if it contains a statement at the end thereof to the effect that in the opinion of the appraiser the values placed on the assets appraised were determined in accordance with valuation principles regularly employed in making appraisals of such property using all reasonable valuation methods if a valuation made pursuant to the provisions of this subdivision in fact falls within the range of reasonable values for the appraised property such valuation may be used by the foundation for the taxable_year for which the valuation is made and for each of the succeeding taxable years a valuation if properly made in accordance with the rules set forth in this subdivision will not be disturbed by the commissioner during the 5-year period for which it applies even if the actual fair_market_value of such property changes during such period sec_53_4942_a_-2 of the regulations provides that valuations made in accordance with the principles stated in the regulations under sec_2031 of the code constitute acceptable methods of valuation sec_4942 of the code provides in pertinent part that the reduction in value for the fact that securities held by a private_foundation are securities in a closely_held_corporation shall not exceed ten percent of the fair_market_value of such securities sec_53_4942_a_-2 of the regulations limits the application of sec_4942 of the code to securities for which market quotations are readily available because m’s interest in q will not constitute listed securities cash or a common_trust_fund the q interest must be valued in accordance with sec_53_4942_a_-2 of the regulations as other assets m’s profits interest in q is analogous to the voting_stock of an issuer of unlisted securities m and disqualified persons have effective_control over q within the meaning of sec_53_4943-3 therefore insofar as q’s assets consist of shares of listed securities issues such assets shall be valued monthly on the basis of market quotations or in accordance with sec_4942 of the code if applicable the valuation of the partnership_interest may be made by the employees of m or any other person without regard to whether such person is a disqualified_person with respect to m in accordance with sec_53 a - c iv a because the value of the q limited_partnership_interest is related to the value of the underlying property held by the partnership the value of real_estate and any other_property held by q must be taken into consideration although the regulations do not define an interest_in_real_property it would appear reasonable to value the real_estate held by q on a five-year basis in accordance with sec_53_4942_a_-2 of the regulations therefore for purposes of determining the value of its limited_partnership_interest in q m should be afforded the favorable valuation rule in sec_53_4942_a_-2 and value q’s real_property on a five-year basis if it so selects sec_4941 taxes on self-dealing sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4946 of the code provides in pertinent part that the term disqualified_person with respect to a private_foundation means a foundation_manager family members of a foundation_manager a partnership in which foundation managers own more than percent of the profits interest and a_trust or estate in which foundation managers hold more than a percent beneficial_interest sec_4946 of the code defines a foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 of the code provides in pertinent part that a foundation manager’s family members shall include his or her children sec_4941 of the code defines self-dealing as any direct or indirect act between a disqualified_person and a private_foundation consisting of a sale exchange or leasing of property lending of money or other extension of credit and the furnishing of goods services or facilities self-dealing also includes a direct or indirect payment of compensation or reimbursement of expenses by a private_foundation to a disqualified_person a direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of the private_foundation and an agreement by a private_foundation to make a payment of money or property directly or indirectly to a government_official sec_4941 of the code provides that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53_4941_d_-3 of the regulations in examples and provides that the term personal services includes legal investment management and general banking services respectively and that compensation paid_by a private_foundation to a disqualified_person for such services will be treated as reasonable and necessary to the carrying out of the private foundation’s exempt purposes provided the compensation is not excessive sec_53_4941_d_-1 of the regulations provides in pertinent part an exception to indirect self-dealing for a transaction with respect to a private foundation’s interest or expectance in property held by an estate or revocable_trust provided the transaction meets the criteria specified in that section sec_53_4941_d_-1 of the regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of sec_53_4941_d_-1 and which is not described in sec_4946 f or g of the code because persons described in sec_4946 b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self-dealing between the foundation and such disqualified persons solely because of the ownership_interest of such persons in such organization sec_53_4941_d_-1 of the regulations provides that an organization is controlled by a private_foundation if the foundation or one or more of its managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self- dealing similarly an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person’s relationship within the meaning of sec_4946 through g to a disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction the controlled organization need not be a private_foundation it may be any type of exempt or nonexempt organization for purposes of this paragraph an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons referred to in the second sentence of this subparagraph if such persons are able in fact to control the organization even if their aggregate voting power over is less than percent of the total voting power of the organization’s governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction involving one or more disqualified persons to which a private_foundation is not a party in any case in which the private_foundation by reason of sec_4941 of the code could itself engage in such a transaction revrul_76_158 1976_1_cb_354 states that an example of indirect self-dealing would be a transaction of the type described in sec_4941 of the code between a disqualified_person with respect to a private_foundation and a corporation controlled by the private_foundation within the meaning of sec_53_4941_d_-1 of the regulations in that ruling the private_foundation owned percent of the voting_stock of a corporation while a foundation_manager owned the remaining percent the foundation did not control the corporation within the meaning of sec_53_4941_d_-1 because the foundation_manager held no stock nor occupied a position of authority in the corporation by virtue of being a foundation_manager the foundation could not either alone or with the manager acting only in such capacity control the corporation the manager could control the corporation without aggregating his votes with those of the foundation and the foundation did not have the right to exercise veto power over the actions of the corporation c d and e are disqualified persons under sec_4946 of the code with respect to m because they are trustees of m and therefore foundation managers within the meaning of sec_4946 of the code f g and h are disqualified persons under sec_4946 with respect to m because they are family members of the trustees of m the estate and p are disqualified persons under sec_4946 with respect to m because c d and e are foundations managers within the meaning of sec_4946 and sec_4946 and hold more than a percent beneficial_interest in p includable in the estate under sec_2038 after p distributes its partnership interests in q in part to c d and e q will be a disqualified_person under sec_4946 with respect to m because its trustees will own collectively a greater than percent interest in q n is a disqualified_person with respect to r because it serves as trustee of r and is therefore a foundation_manager within the meaning of sec_4946 and sec_4946 under sec_4946 q is also a disqualified_person with respect to r during the period that n as trustee of p holds the percent partnership interests in q sec_53_4941_d_-1 of the regulations providing for an exception to indirect self-dealing for transactions during the administration of an estate or revocable_trust illustrates that transactions which affect the assets of an estate are also treated as affecting the assets of a private_foundation which as a beneficiary of the estate has an expectancy or interest in the assets held by the estate see 87_tc_1016 here m has an expectancy or interest in the q limited_partnership_interest held by r but neither m nor r has an expectancy or interest in the q partnership interests held by p therefore there was no direct or indirect act of self-dealing with respect to r or m when n as trustee of p assigned to n as lender a put option issued to p by q of it sec_65 percent limited_partnership_interest in q in order to secure the loan to pay the estate_tax liability under the put agreement p has agreed to sell and q has agreed to purchase some or all of the limited_partnership interests owned by p at the put price described in the put agreement the put price is based on the value of the partnership_interest consistent with valuation principles contained in the regulations under sec_2031 of the code those same principles will be used to value the q partnership interests for estate_tax purposes because the loan is not secured_by a pledge of the underlying assets of q no disqualified persons with respect to r or m could be deemed to have benefited from the use of r’s or m’s assets conceivably the act of q’s pledging its assets as collateral for a loan could constitute a direct or indirect act of self-dealing under sec_4941 of the code with respect to r whereby n in its capacity as lender or executor benefits from a loan secured_by assets of which r has an interest albeit indirectly through q likewise after r distributes it sec_33 percent partnership_interest to m a loan secured_by partnership assets of which m has an interest could be viewed as a direct or indirect act of self-dealing under sec_4941 whereby p and its beneficiaries c d and e may be viewed as benefiting from such loan however even if q’s underlying assets constitute r’s or m’s assets for purposes of applying sec_4941 there would still be no direct or indirect act of self-dealing because the loan agreement and put agreement were structured such that q’s assets were not pledged as security for the loan co-ownership of q by m and p does not constitute a direct or indirect act of self-dealing under sec_4941 of the code where sec_4943 contemplates co-investment arrangements between a private_foundation and disqualified persons under specified circumstances for the same reason co-ownership of q by m and its trustees c d and e after distribution of the partnership interests from p does not constitute a direct or indirect act of self-dealing under sec_4941 because m does not control q within the meaning of sec_53_4941_d_-1 of the regulations transactions between q and its general partners c d and e will not be treated as indirect acts of self-dealing solely because of the ownership interests of those individuals in q m as a limited_partner does not either alone or with its trustees acting only in such capacity have the authority to require q to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing and the general partners disqualified persons with respect to m control q alone as such m alone or in conjunction with disqualified persons neither has the authority to control q nor may exercise veto power over the actions of q therefore m does not control q within the meaning of sec_53_4941_d_-1 transactions such as those involving the compensation of c d and e by q for management of the partnership will not constitute indirect acts of self-dealing with respect to m where such compensation is reasonable and necessary for the maintenance of the partnership and consequently to the value of m’s investment absent the partnership structure m would require the personal services of an investment management professional for guidance concerning its underlying investments in the partnership this would be necessary to ensure that m maximizes the value of its investments and is able to carry out its exempt_purpose of distributing funds for charitable purposes sec_53_4941_d_-3 of the regulations expressly permits compensation_for investment management services provided that the compensation is not excessive therefore under sec_53_4941_d_-1 the compensation paid_by q to the general partners for management services is not an indirect act of self-dealing consisting of a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation under sec_4941 of the code where m’s act of compensating the individuals directly would not constitute an act of self-dealing under sec_4941 by application of sec_4941 likewise the act of q’s compensating f g and h for their services provided to q through the real_estate management committee will not constitute a direct or indirect act of self-dealing with respect to m under sec_4941 of the code where such services are necessary for the maintenance of the partnership’s property if m owned the real_estate directly its act of compensating these individuals for their services would not violate sec_4941 because such services would be reasonable and necessary for the maintenance of its properties and thus reasonable and necessary to m’s carrying out its exempt purposes as described in sec_4941 this ruling does not cover possible acts of direct or indirect self-dealing other than those specifically described in the above paragraphs sec_4943 taxes on excess_business_holdings sec_4943 of the code imposes a tax on a private foundation’s excess_business_holdings in a business_enterprise during any taxable_year which ends during the taxable_period as defined in sec_4943 sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code generally defines the permitted holdings of any private_foundation in an incorporated business_enterprise to be percent of the voting_stock reduced by the percentage of voting_stock owned by all disqualified persons with respect to a private_foundation sec_4943 of the code provides in pertinent part that the permitted holdings of a private_foundation in any unincorporated business_enterprise shall be determined under regulations consistent in principle with sec_4943 except that profits interest shall be substituted for voting_stock and capital interest shall be substituted fort nonvoting_stock sec_53_4943-3 of the regulations with reference to sec_53_4943-3 provides that the permitted holdings in the case of a private foundation’s ownership of an interest in a partnership are limited to percent of the profits interest reduced by the percentage profits interest in the partnership actually or constructively owned by all disqualified persons sec_4943 of the code provides generally that in computing the holdings of a private_foundation or a disqualified_person in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries however sec_53_4943-8 excepts partnerships from this proportionate ownership treatment by reference to sec_53_4943-8 sec_53_4943-8 of the regulations provides that any interest in a business_enterprise which is owned by a partnership shall be deemed to be constructively owned by the partners in such partnership sec_4943 of the code provides in pertinent part that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 or a trade_or_business at least percent of the gross_income of which is derived from passive sources passive sources includes the items excluded by sec_512 and sec_4942 of the code provides in pertinent part that a functionally_related_business is a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 sec_53_4943-10 of the regulations provides that except as provided in sec_53_4943-10 or c the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated business under sec_513 of the code sec_53_4943-10 of the regulations provides that the term business_enterprise does not include a functionally_related_business and that business holdings do not include program- related investments sec_53_4943-10 of the regulations provides in pertinent part that for purposes of sec_4943 of the code the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 gross_income from passive sources includes the items excluded by sec_512 and dividends and interest royalties rents and gains or losses from the disposition of certain property sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code defines the term trade_or_business as any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale of good or performance of services thus the term trade_or_business in sec_513 is not limited to integrated aggregates of assets activities and goodwill which comprise business for the purposes of certain other provisions of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed under chapter of subtitle a which are directly connected with the carrying on of such trade_or_business both computed with modifications provided in subsection b sec_512 and of the code provides generally that unrelated_business_taxable_income shall not include dividends interest royalties rents and gains or losses from the sale exchange or other_disposition of certain property sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in subsection b include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of partnership deductions directly connected with such gross_income once r distributes the limited_partnership_interest in q to m m and disqualified persons c d and e will own percent of q if q were considered a business_enterprise m and disqualified persons would be over the permitted twenty percent threshold of ownership permitted under sec_4943 of the code sec_53_4943-10 defines business_enterprise however as an unrelated_trade_or_business within the meaning of sec_513 and sec_513 and the regulations thereunder generally define a trade_or_business at the individual activity level not limited to integrated aggregates of assets activities and goodwill which comprise businesses for the purposes of certain other provisions of the code see sec_1_513-1 of the regulations this definition is consistent with instructions for computing a private foundation’s holdings in a business_enterprise under sec_53_4943-8 that section provides that any interest in a business_enterprise owned by a partnership will be deemed to be constructively owned by the partners in such partnership thus the individual activities of q must be examined in order to determine if the partnership_interest held by m constitutes a holding in a business_enterprise within the meaning of sec_4943 of the code and sec_53_4943-10 of the regulations in order for any of q’s activities to be considered a business_enterprise within the meaning of sec_53_4943-10 of the regulations the activity must be regularly carried on for the production_of_income from the sale_of_goods or the performance of services and constitute an unrelated_trade_or_business under sec_513 of the code sec_513 defines trade_or_business as any activity which is carried on for the production_of_income from the sale_of_goods or performance of services thus in order to constitute a business_enterprise the activity must be both a trade_or_business and unrelated to the exercise or performance of m’s charitable purposes sec_512 provides that unrelated_business_taxable_income is the gross_income derived from an unrelated_trade_or_business as defined in sec_513 unrelated_business_taxable_income is to be calculated with the modifications provided in sec_512 sec_512 excludes dividends interest royalties rents and gains or losses on the sale of certain property from the calculation of unrelated_business_taxable_income q holds investments in the form of securities and unimproved_real_estate and its income from these holdings is in the form of dividends interest and rents thus q is not engaged in any activity which constitutes a business_enterprise within the meaning of sec_53_4943-10 of the regulations q is not engaged in any activities carried on for the production_of_income from the sale_of_goods or performance of services and therefore its activities do not constitute active trades_or_businesses within the meaning of sec_513 of the code and sec_512 specifically excludes from the calculation of unrelated_business_taxable_income the types of income which q receives ie dividends interest and rents q’s activities are neither trades_or_businesses nor are they unrelated to m’s exempt_purpose the activities are not unrelated to m’s exempt_purpose because the income generated from those activities is specifically excluded from unrelated_business_taxable_income by sec_512 therefore m holds no interest in a business_enterprise through q and consequently has no excess_business_holdings within the meaning of sec_4943 of the code and sec_53_4943-3 of the regulations sec_4943 of the code and sec_53_4943-3 of the regulations provides that the permitted holdings of a private_foundation and all disqualified persons with respect to the private_foundation in any partnership constituting a business_enterprise is limited to twenty percent as discussed above q is not a business_enterprise and thus should be treated as a passive investment with respect to m as such m and all disqualified persons with respect to m are not precluded from owning interests in q in excess of the twenty percent limitation imposed by sec_4943 sec_4943 of the code and sec_53_4943-8 provide that in computing a private foundation’s ownership in a business_enterprise owned by a partnership the partnership’s interest in any business_enterprise is treated as constructively owned by the partners thus m’s investment in q will not constitute an excess business holding under sec_4943 provided q limits its investment in any business_enterprise to the twenty percent limitation imposed by sec_4943 of the code and sec_53_4943-3 of the regulations sec_4944 taxes on investments that jeopardize charitable purposes sec_4944 of the code imposes a tax on a private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_53_4944-1 of the regulations provides that an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes the determination as to whether an investment of any amount jeopardizes the carrying out of a foundation’s exempt purposes is to be made as of the time that the foundation makes the investment and not subsequently on the basis of hindsight sec_53_4944-1 of the regulations provides that sec_4944 of the code shall not apply to an investment made by any person which is gratuitously transferred to a private_foundation sec_53_4944-1 of the regulations provides in pertinent part that for purposes of sec_4944 of the code a private_foundation which changes the form or terms of an investment regardless of whether a ii applies to such investment will be considered to have entered into a new investment on the date of such change accordingly a determination as to whether such change in the investment jeopardizes the carrying out of the foundation’s exempt purposes shall be made at such time the transfer of the percent limited_partnership_interest in q by r to m will be without consideration and thus constitute a gratuitous transfer within the meaning of sec_53 a ii a of the regulations therefore m’s limited_partnership_interest in q will not be considered a jeopardizing investment under sec_4944 of the code because sec_53_4944-1 provides that the determination as to whether an investment is a jeopardizing one is to be made at the time of the initial investment or gratuitous transfer in this case it is conceivable that m’s limited_partnership_interest in q would never become a jeopardizing investment because it was not classified as one initially however sec_53_4944-1 provides that regardless of the application of sec_53_4944-1 to a gratuitous transfer if a private_foundation changes the form or terms of an investment it will be considered to have entered into a new investment on the date of such change for purposes of determining whether or not such investment is a jeopardizing one under sec_53_4944-1 although m many never change the terms or form of its investment in q due to the restriction on it as a limited_partner m concedes that the makeup of the underlying assets in the partnership will change from time to time at the direction of the general partners m also concedes that its trustees also general partners of q are aware of the restriction on a private foundation’s ability to hold investments which may jeopardize the private foundation’s ability to carry out its exempt purposes however the duties and responsibilities of c d and e to q are separate and apart from those duties and responsibilities they owe to m in their capacity as trustees and it would not be reasonable to require the general partners to manage q while simultaneously constraining their actions in such capacity just because they are trustees of m for purposes of determining whether an investment is a jeopardizing one changes in the underlying assets of that investment by q should not be considered as a change in the form or terms of an investment by m for purposes of sec_53_4944-1 therefore even though the makeup of the underlying assets in q will change from time to time m’s investment in q will not constitute a jeopardizing investment provided m itself does not change the form or terms of that investment conclusion accordingly based on the information submitted we rule as follows m will not recognize the interest in q held by r for purposes of calculating its minimum_investment_return under sec_4942 of the code until such interest is actually or constructively received by m pursuant to sec_53_4942_a_-2 of the regulations for this purpose m will not be in constructive receipt of the interest in q during a reasonable period for r’s administration such period of administration shall include the time necessary to obtain guidance on the several issues outlined in this ruling_request where such request is reasonable in consideration of m’s desire to comply with the private_foundation rules contained in sec_4941 sec_4943 and sec_4944 of the code after receiving the percent limited interest in q from r m shall take such interest into account in calculating its minimum_investment_return for purposes of sec_4942 of the code in doing so m will value its interest in q on an annual basis in accordance with sec_53_4942_a_-2 of the regulations by employing commonly accepted methods of valuation per sec_53_4942_a_-2 insofar as q’s assets consist of shares of listed securities issues such assets shall be valued monthly on the basis of market quotations or in accordance with sec_4942 if applicable additionally the valuation of the partnership_interest may be made by individuals without regard to whether such individuals are disqualified persons with respect to m because the value of q is related to the value of its underlying assets the real_estate must be appraised in order to determine the value of m’s interest in q in this regard application of the five-year valuation rule contained in sec_53_4942_a_-2 if elected by m is appropriate where such application would accomplish the rule’s intended purpose of alleviating m from the burden and cost of conducting annual appraisals on the real_estate the act of n as trustee of p of assigning its interest in the put agreement with q to n as lender to secure a loan to pay the estate’s estate_tax liability did not constitute a direct or indirect act of self-dealing under sec_4941 of the code with respect to r or m where neither r nor m has an expectancy interest in the assets of p or the estate namely the percent partnership interests in q the loan agreement and the put agreement are structured in such a way that no disqualified_person would benefit from the use of r’s or m’s assets because partnership assets were not pledged as security for the loan co-ownership of q by m and p and later after p distributes the q limited_partnership interests to its beneficiaries co-ownership by m and its trustees c d and e will not constitute direct or indirect acts of self-dealing under sec_4941 of the code where such co-investment arrangements do not constitute a use by or for the benefit of disqualified persons of the income or assets of m payment of compensation by q to its general partners disqualified persons with respect to m does not change this result where m does not control q within the meaning of sec_53_4941_d_-1 of the regulations and therefore q’s paying reasonable_compensation to its general partners will not be treated as an indirect act of self-dealing solely because of the ownership interests of those individuals in q furthermore the act of q’s paying reasonable_compensation to its general partners will not constitute an act of self-dealing where m’s act of compensating those individuals directly would not constitute a direct act of self- dealing by virtue of sec_4941 of the code likewise q’s compensating members of the real_estate management committee disqualified persons with respect to m does not constitute an indirect act of self-dealing where m could compensate those individuals directly without violating sec_4941 by virtue of sec_4941 m will hold a limited_partnership_interest in q which will hold investments in real_estate and securities in trades_or_businesses q will not directly engage in the active_conduct_of_a_trade_or_business and m as limited_partner cannot participate in the management of the partnership and has no right or authority to act for or bind the partnership or its partners as such m’s investment in q represents a passive investment not a trade_or_business thus by definition m’s investment in q does not constitute an investment in a business_enterprise and therefore does not represent an excess business holding under sec_4943 of the code alternatively q is excepted from treatment as a business_enterprise by meeting the holding_company exception contained in sec_53_4943-10 of the regulations in either case application of the constructive_ownership rule_of sec_53_4943-8 allows m and its disqualified persons to own up to a twenty percent interest in any business_enterprise through q therefore m will not be liable for the tax_on_excess_business_holdings under sec_4943 of the code with regard to its investment in q provided q keeps its investment in any one business_enterprise within the twenty percent limitation provided by sec_4943 of the code and sec_53_4943-3 of the regulations because m’s investment in q represents a gratuitous transfer from r’s settlor b the investment will not constitute a jeopardizing investment within the meaning of sec_4944 of the code furthermore m’s investment in q will not be considered a jeopardizing investment provided m does not change the form or terms of that investment for this purpose changes in the underlying investments of the partnership by q in the ordinary course of managing its investments will not constitute a change in the form or terms of the investment by m these rulings are made on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to c’s authorized representative a copy of this letter should be kept in c’s permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that they may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter mary jo salins acting manager exempt_organizations technical group sincerely
